HOUSTON, Justice
(dissenting).
I did not have an opportunity to vote in Ex parte Clarke, 582 So.2d 1064 (Ala.1991), because it was a division case and I was not sitting on the division of the Court that considered it. If I had had the opportunity to vote in Clarke, however, I would have dissented for the reasons stated in my dissent in Ex parte Stephens, 676 So.2d 1307 (Ala.1996). Let the trial court be the trial court, without microscopic manipulation of its discretion by this Court.
HOOPER, C.J., concurs.